Exhibit 10.4

Execution Copy

 

LIMITED WAIVER

THIS LIMITED WAIVER dated as of May 15, 2020 (the “Limited Waiver”) is granted
by Bank of Montreal, as administrative agent (the “Administrative Agent”), on
behalf of and at the direction of the Required Lenders in favour of MGE Niagara
Entertainment Inc. (the “Borrower”).

WHEREAS the Borrower entered into a credit agreement dated as of June 10, 2019
(as amended on July 17, 2019 and as may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) with, among
others, Complex Services Inc., as guarantor, the Administrative Agent, and each
of the lenders party thereto from time to time, as lenders (the “Lenders”);

AND WHEREAS in light of the COVID-19 pandemic and in accordance with Applicable
Law, OLG has authorized and directed the temporary closure of the Casino
Facilities (the “Closure”) until the earlier of 3:59:59 a.m. on (i) June 30,
2020, subject to extension by agreement of the parties, and (ii) the date on
which such Casino Facilities are permitted to open to the public in accordance
with Applicable Law, subject to any other re-opening date by agreement of the
parties (the closure, without regard to any extension thereof, being the
“Closure Period”);

AND WHEREAS OLG has agreed to provide certain financial relief to the Borrower
under the COSA during the Closure Period, as further described in the letter
from OLG to the Borrower dated April 19, 2020, a copy of which has been provided
to the Lenders;

AND WHEREAS, the Closure will, upon expiry of a period of 60 consecutive days of
closure of the Casino Facilities, result in an Event of Default under Section
11.1.11 of the Credit Agreement (the “Specified Event of Default”);

AND WHEREAS, the Borrower has requested that the Required Lenders waive any
occurrence of the Specified Event of Default, and any consequences thereof,
under the Credit Agreement or any other Loan Document from the date hereof until
June 15, 2020 (such period being referred to herein as the “Waiver Period”);

AND WHEREAS the Required Lenders have agreed to the requested waiver on the
terms and conditions specified herein;

NOW THEREFORE the parties hereto hereby agree as follows:

1.

Capitalized terms used and not otherwise defined in this Limited Waiver shall
have the meanings given to them in the Credit Agreement.

2.

The Administrative Agent on behalf of the Required Lenders hereby waives any
occurrence of the Specified Event of Default, and any consequences thereof,
under the Credit Agreement or any other Loan Document during the Waiver Period;
provided that the Borrower shall not request, and the Lenders shall have no
obligation to make available, any Advances under either Credit Facility during
the Waiver Period.

29833575.2

--------------------------------------------------------------------------------

 

3.

The waiver contained in this Limited Waiver shall be effective only in this
instance and for the specific purpose for which it was intended and shall not be
deemed to be a consent to any other transaction or matter or waiver of
compliance in the future, or a waiver of any preceding or succeeding breach of
the same or any other covenant or provision of the Credit Agreement or any other
Loan Document.

4.

This Limited Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This Limited Waiver may be executed by
way of electronic signature (including through an information system such as
DocuSign or OneSpan or by any other electronic means) and any such execution of
this Limited Waiver shall be of the same legal effect, validity or
enforceability as a manually executed signature.  Delivery of an executed
counterpart of a signature page to this Limited Waiver by telecopier or by
electronic transmission of a pdf formatted copy shall be effective as delivery
of a manually executed counterpart of this Limited Waiver.

5.

The Borrower, by countersigning this Limited Waiver, confirms that (i) no
Default or Event of Default has occurred and is continuing as of the date hereof
and (ii) the representations and warranties of the Loan Parties made in or
pursuant to the Credit Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof (except such
representations and warranties which are specified to be made as of a particular
date, in which case such representations and warranties were true and correct as
of such date).

6.

This Limited Waiver constitutes a Loan Document for the purposes of the Credit
Agreement.

7.

This Limited Waiver shall be governed by, and construed in accordance with, the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.

- signature pages follow -

 

29833575.2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Administrative Agent has signed this Limited Waiver on
behalf of and at the direction of the Required Lenders effective as of the first
date written above.

 

BANK OF MONTREAL, as Administrative Agent

 

 

By:

/s/ J DiGiacomo

Name:

J DiGiacomo

Title:

Managing Director

 

 

By:

/s/ Francois Wentzel

Name:

Francois Wentzel

Title:

Managing Director

 

 

 

[Signature Page – May 2020 Waiver]

29833575.2

--------------------------------------------------------------------------------

 

The undersigned acknowledges and agrees to the foregoing as of the date first
above written.

 

MGE NIAGARA ENTERTAINMENT INC., as Borrower

 

 

By:

/s/ Kevin Wilson

Name:

Kevin Wilson

Title:

CFO

 

 

By:

 

Name:

 

Title:

 

 

[Signature Page – May 2020 Waiver]

29833575.2